First Advantage Bancorp Reports of Independent Registered Public Accounting Firm and Consolidated Financial Statements Years Ended December 31, 2010 and 2009 Contents Page Report of Independent Registered Public Accounting Firm F-1 Consolidated Financial Statements Consolidated Balance Sheets at December 31, 2010 and 2009 F-2 Consolidated Statements of Income for the years ended December 31, 2010 and 2009 F-3 Consolidated Statements of Changes in Stockholders' Equity for the years ended December 31, 2010 and 2009 F-4 Consolidated Statements of Cash Flows for the years ended December 31, 2010 and 2009 F-5 Notes to Consolidated Financial Statements F-6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Shareholders First Advantage Bancorp Clarksville, Tennessee We have audited the accompanying consolidated balance sheets of First Advantage Bancorp and subsidiaries (the "Company") as of December 31, 2010 and 2009, and the related consolidated statements of operation, changes in stockholders' equity, and cash flows for the years then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2010 and 2009, and the results of its operations, changes in shareholders' equity and cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Jackson, Tennessee March 4, 2011 F - 1 First Advantage Bancorp Consolidated Balance Sheets (Dollars in thousands, except share and per share amounts) December 31, Assets Cash and due from banks $ $ Interest-bearing demand deposits with banks Federal funds sold Cash and cash equivalents Available-for-sale securities, at fair value Other investments - Loans held for sale Loans, net of allowance for loan losses of $3,649 and $2,813 at December 31, 2010 and 2009, respectively Premises and equipment, net Other real estate owned and repossessed assets Federal Home Loan Bank stock Accrued interest receivable Income taxes receivable Deferred tax asset Other assets Total assets $ $ Liabilities and Shareholders' Equity Liabilities Deposits Demand $ $ Savings, checking and money market Time certificates Total deposits Securities sold under agreement to repurchase Federal Home Loan Bank advances Borrowings with other banks Interest payable and other liablilities Total liabilities Commitments and contingencies - - Shareholders' Equity Preferred stock, $0.01 par value, 10,000,000 shares authorized, no shares issued or outstanding at December 31, 2010 or 2009 - - Common stock, $0.01 par value, 50,000,000 shares authorized, 4,632,494 shares issued and 4,107,818 outstanding at December 31, 2010; 5,171,395 issued and 4,470,984 outstanding at December 31, 2009 46 52 Additional paid in capital Common stock acquired by benefit plans: Restricted stock ) ) Common stock held by: Employee Stock Ownership Plan trust ) ) Benefit plans ) ) Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to Consolidated Financial Statements F - 2 First Advantage Bancorp Consolidated Statements of Income (Dollars in thousands, except share and per share amounts) Years Ended December 31, Interest and dividend income Loans $ $ Investment securities Other Total interest and dividend income Interest expense Deposits Borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts and other fees Loan servicing and other fees 91 74 Net gains on sales of mortgage loans held for sale Net realized gain on sales of available-for-sale securities 7 Other-than-temporary impairment on available-for-sale securities - ) Insurance and brokerage commissions Other (6
